Citation Nr: 1750237	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-38 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for lumbar spine strain with degenerative disc disease at the L5-S1 (back disability).

2.  Entitlement to an increased disability rating in excess of 10 percent for intermittent mild right radiculitis of the sciatic nerve (sciatic nerve radiculitis).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2015, the Veteran testified before the undersigned Veterans' Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file. 

In September 2016, the Board remanded this matter for further evidentiary development prior to the adjudication of the claims. 


FINDINGS OF FACT

1.  Prior to June 29, 2015, the Veteran's back disability was manifested by limitation of forward flexion of 75 degrees, rotation to the left of 25 degrees, rotation to the right of 25 degrees; limitation of extension of 25 degrees and rotation to the right of 20 degrees upon repetitive use testing; an estimated limitation of flexion of 70 degrees and extension of 25 degrees during a flare-up; and pain.

2.  From June 29, 2015 forward, the Veteran's back disability was manifested by increased limitation of forward flexion of 58 degrees, right lateral flexion of 20 degrees, left lateral flexion of 28 degrees, and rotation to the right of 25 degrees; limitation of right lateral flexion of 18 degrees and right lateral rotation of 22 degrees upon repetitive use testing; and pain.
3.  From August 11, 2008, the most probative evidence of record shows the Veteran's sciatic nerve radiculitis was manifested by mild pain.

4.  The most probative evidence of record shows the Veteran first manifested mild femoral nerve radiculitis of the right lower extremity on June 29, 2015.


CONCLUSIONS OF LAW

1.   The criteria for an increased disability rating in excess of 10 percent for the back disability prior to June 29, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(a), 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2016).

2.  The criteria for an increased disability rating of 20 percent, but no higher, for the back disability from June 29, 2015 have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321(a), 4.1, 4.3, 4.7, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71a, DC 5243.

3.  The criteria for an earlier effective date of August 11, 2008 for the award of a separate 10 percent disability rating for sciatic nerve radiculitis have been met.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400(o)(2), 4.124a, DC 8520 (2016).

4.  The criteria for a disability rating in excess of 10 percent for sciatic nerve radiculitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.321(a), 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8520.

5.  The criteria for a separate 10 percent disability rating for femoral nerve radiculitis of the right lower extremity from June 29, 2015 have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321(a), 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8526 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on the VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

A review of the claims file reveals this claim was initiated by the VA in an August 2009 letter to the Veteran advising him that he will be scheduled for a VA examination in order to assess the current severity of his disability.  See August 11, 2009 Letter to the Veteran.  As such, no VCAA letter attendant with the initiation of these claims was provided to him.  

However, during the pendency of this claim, in December 2009 the VA sent the Veteran a VCAA letter addressing a separate increased rating claim for sinusitis.  Subsequently, in March 2012 the VA sent another letter VCAA letter to the Veteran addressing another separate increased rating claim for allergic rhinitis.  Each of these letters were tailored to the same type of claim; an increased rating claim.  See Wilson v. Mansfield, 506 F.3d 1055, 1062 (Fed. Cir. 2007) (holding that VCAA notice may be generic in the sense that it need not identify evidence specific to an individual veteran's case, but it must be tailored to the specific nature of his claim).  More importantly, each of these letters met the VCAA notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Goodwin v. Peake,  22 Vet. App. 128, 133-34 (2008). 

Further, the Veteran testified at a Board videoconference hearing in June 2015 with respect to these particular claims.  See generally June 2015 Board Hearing Transcript.  During the hearing, he along with his representative demonstrated actual knowledge of what was needed to substantiate these claims.  See Goodwin,  22 Vet. App. at 133-34.

As a result, the Board finds the Veteran has been afforded a meaningful opportunity to effectively participate in the adjudication of these claims.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Thus, there is no prejudice in proceeding with the adjudication of these claims.  See Goodwin, supra; Dalton, supra.

In recognition of the VA's duty to assist, in September 2016, the Board remanded this matter to afford the Veteran another opportunity to undergo a VA examination in furtherance of these claims.  See September 2016 Board Decision.  

Prior to that time, the RO provided the Veteran with two VA examinations in October 2009 and May 2013.  Additionally, the RO attempted to provide him with VA examinations on two other occasions; one in October 2015 and another in January 2016.  He failed to appear for the VA examination scheduled in October 2015.  However, in an October 2015 e-mail, he explained that he was unable to attend, due to a family emergency.  As a result, he was rescheduled for a VA examination in January 2016.  He failed to report for this examination as well.  See Exam Details Screenshot.  In an April 2016 letter, his representative explained that he was unable to attend due to a surgical procedure.  Accordingly, the Board determined he had demonstrated good cause for his failure to report for the January 2016 VA examination and remanded this matter to afford him another VA examination.

Pursuant to the Board's September 2016 remand directives, the RO sent the Veteran a letter on November 7, 2016 advising him that he would be scheduled for two VA examinations in the very near future for these claims.  In the letter, he was reminded of the importance of these examinations and the consequences of a failure to report to these examinations.  Shortly thereafter, the RO scheduled him for another VA examination on November 24, 2016.  See November 2016 Centralized Administrative Accounting Transactions System Printout; January 2017 Centralized Administrative Accounting Transactions System Printout; see also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order). 

The November 7, 2016 letter to the Veteran was sent to his most current address of record in Franktown, Colorado.  The only returned mail of record is from September 2009.  At that time, it was sent to a post office box address in Parker, Colorado.  Since that time, all documents in the claims file reflect the same Franktown, Colorado address as the November 7, 2016 letter.  There is no returned mail among the numerous correspondence sent to him at the Franktown, Colorado address. 

Since the missed VA examination in November 2016, the Board notes there is no correspondence from the Veteran or his representative regarding the circumstances of his failure to appear.  Although the VA has a duty to notify and assist him in pursuing his claims, he also has the responsibility of cooperating in the development of all facts pertinent to these claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a one-way street).  As such, the Board finds that he received proper notice of the scheduled examination and failed to appear without good cause.  See 38 C.F.R. § 3.655(a); see also Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that the presumption of regularity extends to mailings discharged in the course of the Secretary's official duties).

When a veteran fails to report of an examination scheduled in conjunction with a claim for an increased disability rating, 38 C.F.R. § 3.655 (2016) provides the claim shall be denied.  However, in this instance, the Veteran presented for two VA examinations prior to his failures to report for the subsequent examinations scheduled in October 2015, January 2016, and November 2016.  Thus, the Board will adjudicate these claims based on the evidence of record.

II.  Increased Rating Claims

The Veteran contends that his back disability has progressively worsened along with the radiculitis of his lower right extremity.  See generally June 2015 Board Hearing Transcript. 

First, the Board addresses the claim for an increased disability rating in excess of 10 percent for the back disability.
Preliminarily, the Board notes the applicable DC is 5243 for intervertebral disc syndrome (IVDS).  See 38 C.F.R. § 4.71a.  As such, it may be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2016).  
38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, DC 5243, Note (6).  As there is no evidence of record establishing bed rest and treatment prescribed by a physician having a total duration of at least one week, the General Rating Formula for Diseases and Injuries of the Spine is applicable.  Id., Formula for Rating IVDS, Note (1); see also June 2015 Back Conditions Disability Benefits Questionnaire (DBQ); cf. June 2015 Board Hearing Transcript at 7 (the Veteran testified that he has not experienced any incapacitating episodes).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent disability rating is warranted if there is forward flexion of the thoracolumbar spine greater than 60 degrees but not 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not 40 degrees; the combined range of motion (ROM) of the thoracolumbar spine is greater than 120 degrees but not 235 degrees; the combined ROM of the cervical spine is greater than 170 degrees but not 335 degrees; or there is muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a.  

A 20 percent disability rating is warranted if there is forward flexion of the thoracolumbar spine greater than 30 degrees but not 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not 30 degrees; the combined ROM of the thoracolumbar spine is not greater than 120 degrees; the combined ROM of the cervical spine is not greater than 170 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Notwithstanding the above diagnostic criteria, with respect to musculoskeletal disabilities such as back disabilities, 38 C.F.R. § 4.40 recognizes the primary concern is the inability to perform the normal working movements of the body with normal excursion, strength, speed coordination, or endurance.  Thus, when evaluating musculoskeletal disabilities on the basis of limitation of motion, in addition to the relevant rating criteria, the VA must also consider factors such as: more or less movement than normal; weakened movement; excess fatigability; incoordination; and pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing are related considerations as well.  38 C.F.R. § 4.45.

Generally, in assessing the evidence of record, the Board acknowledges the Veteran is competent to provide evidence regarding the lay observable symptoms of his back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013), (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  To the extent his lay statements bear on the lay observable symptoms of his back disability, the Board finds they are competent.  

However, the Veteran is not competent to render a medical diagnosis or opinion on such a complex medical question as ROM measurements, the presence of ankylosis, changes in spinal contour, etc.  See Barr, supra; Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  Accordingly, in that regard, the Board relies on the medical evidence of record.  The probative value of his competent lay statements as they concern the other relevant disability rating factors specified in 38 C.F.R. §§ 4.40, 4.45, and 4.59 will be discussed below.

As in this instance, where an increase in the disability rating assigned is at issue, the primary concern is the Veteran's present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994); cf. Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, if factually ascertainable, the effective date assigned may be up to one year prior to the date the application for increase was received.  38 U.S.C.A. 
§ 5110.  Therefore, the relevant timeframe for consideration is from August 2008 to the present.  See August 11, 2009 Letter to the Veteran.
In contemplating the evidence of record, the Board finds the preponderance of the evidence does not support an increased disability rating in excess of 10 percent for the back disability until June 29, 2015.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (holding that the Board must examine the relevant evidence to determine whether it is possible to grant a higher percentage evaluation for a distinct period; this concept is known as the "staging" of ratings).

In furtherance of this claim, the Veteran was first examined by the VA in October 2009.  See October 2009 VA Examination Report.  At that time, he reported experiencing intermittent back pain since separation from service; between three to four times per week.  He explained the pain began at the midline of his lumbar spine and radiated in to his right posterolateral thigh and calf.  At rest, he rated the pain at a three out of 10 on the pain scale, but with exertion it increased to a six.  The pain typically lasted between three to four hours at a time.  He took muscle relaxers only twice a month because of the side effects and took an over-the-counter pain reliever only when the pain was severe.  

In terms of functional impact, the Veteran relayed that while he has continued to work, in the past year he has missed 12 days from work due to back pain.  Even so, he was able to jog for about 30 minutes at a time before his back pain set in; sit for an hour at a time before he had to change positions; and stand for 45 minutes at a time before he has to change positions.  He denied utilizing any assistive devices, such as a cane, walker, or wheelchair.  

With respect to flare-ups, the Veteran recounted approximately 30 flare-up episodes over the past year.  During these episodes, his back pain lasted anywhere from 20 minutes to 24 hours.  Medications helped alleviate the pain as well as stretching and extension exercises.  While he complained of pain, he did not describe any limitation of motion resulting from the pain aside from three to four incapacitating episodes per year, resulting in bedrest.  However, the Board notes the medical record of evidence does not suggest the bedrest was prescribed by a physician or that treatment by a physician was required during these episodes.  See 38 C.F.R. 
§ 4.71a, Formula for Rating IVDS, Note (1).  Even accepting his lay statements that he required bedrest three to four times per year due to his back disability, it does not rise to the level of a 10 percent disability rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243 (a 10 percent disability rating is warranted if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months).

During the examination, the VA examiner observed the Veteran was able to move on and off the examination table with ease.  Following ROM testing, the VA examiner recorded forward flexion of 90 degrees, without any objective evidence of pain (normal forward flexion is 90 degrees); extension of 30 degrees, without any objective evidence of pain (normal extension is 30 degrees); left lateral flexion of 30 degrees, without any objective evidence of pain (normal lateral flexion is 30 degrees each side); right lateral flexion of 30 degrees, with objective evidence of pain at 30 degrees; rotation to the left of 45 degrees (normal rotation is 30 degrees each side); and rotation to the right of 45 degrees, with objective evidence of pain at 30 degrees.  Id.; see also 38 C.F.R. § 4.71a, Plate V, ROM of Cervical and Thoracolumbar Spine, Thoracolumbar Spine.  Based on the foregoing, he demonstrated normal motion in all respects, with the exception of rotation to the left, for which he exhibited greater range of motion than normal.

Neurologically, aside from the Veteran's history of radiating pain to the right posterolateral thigh and calf, the VA examiner found no evidence of paraethesias, numbness, tingling, burning, or other sensory changes.  See October 2009 VA Examination Report.  In fact, the VA examiner determined pinprick and light touch tests elicited normal responses and his muscle strength remained normal.  Nevertheless, the VA examiner included a diagnosis of "[l]umbar radiculitis, right" along with a diagnosis of lumbosacral strain with early degenerative disc disease at the L5-S1.  Id.

The VA examiner found no other abnormalities upon examination.  Specifically, the VA examiner concluded there was no evidence of scoliosis, muscle spasm, tenderness, or alteration of gait.

Two months later, a December 2009 VA History and Physical documented the Veteran's report that his low back pain was getting worse, extending down into his right leg.  It fluctuated daily, and was perhaps related to the weather.  At times, his left leg felt warm throughout, without any discoloration.  However, by February 2010, he simply described that his low back pain waxed and waned.  See February 2010 VA Primary Care Outpatient Note.  Neither of these VA treatment records provided much information in terms a clinical assessment relating to the relevant diagnostic criteria.

Two years later, a May 2012 VA Primary Care Outpatient Note disclosed the Veteran's complaint of low back pain with shooting pains down his right leg.  Although the treatment provider indicated an assessment of low back pain, the treatment provider found no evidence of tenderness to palpation of the spine upon examination.  Again, the treatment provider did not provide any further information bearing on the other diagnostic criteria.

Later, in May 2013 the Veteran was afforded another VA examination.  See May 2013 Back Conditions VA Examination Report.  During this examination, he reported giving up running because of his back pain.  Nevertheless, he stated that staying active and hydrating helped with the pain.  He stated the pain occasionally radiates into his right lower extremity; it occurred with walking one to two times every three months.  Even so, he denied any accompanying weakness or numbness.  He averred that he was able to lift up to 30 pounds, walk from 20 minutes at a time, sit for an hour at a time, and stand for 15 minutes at a time.  

As opposed to the 30 flare-ups per year reported at the October 2009 VA examination, the Veteran relayed that he experienced between three to four flare-ups over the past year.  Id.; cf. October 2009 VA Examination Report.  When the flare-ups occur, he tries to alleviate the pain with his usual exercises.  When the exercises do not work he takes prescription pain medication.  He recounted missing work between three to four times due to his back pain over the past year.  Of note, unlike during the October 2009 VA examination, he did not disclose any similar incapacitating episodes during this examination.  See May 2013 Back Conditions VA Examination Report; cf. October 2009 VA Examination Report; June 2015 Board Hearing Transcript at 7 (the Veteran expressly denied experiencing any incapacitating episodes).  
In contrast from the October 2009 VA examination, upon ROM testing, the VA examiner documented limitation of motion.  See May 2013 Back Conditions VA Examination Report; cf. October 2009 VA Examination Report.  The Veteran was able to demonstrate forward flexion of 75 degrees, with objective evidence of pain beginning at 75 degrees; extension of 30 degrees, with objective evidence of pain beginning at 30 degrees; lateral flexion to the left of 30 degrees; lateral flexion to the right of 30 degrees; rotation to the left of 25 degrees; and rotation to the right of 25 degrees.  See May 2013 Back Conditions VA Examination Report.  Even still, the limitation of motion did not rise to the level of 20 percent disability rating.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

The Veteran was able to perform repetitive use testing.  See May 2013 Back Conditions VA Examination Report.  Following repetitive use testing, he exhibited additional limitation of motion.  In pertinent part, his extension was reduced to 25 degrees and right lateral rotation was reduced to 20 degrees.  Based on these results, the VA examiner opined that less movement than normal; pain on movement; and interference with sitting, standing, and/or weight-bearing contributed to additional functional loss after repetitive use testing.

Aside from limitation of motion, the VA examiner found evidence of localized tenderness or pain to palpation of the L5-S1 facets and midline.  The VA examiner confirmed the Veteran continued to have radicular pain in the right lower extremity involving the sciatic nerve, but assessed the pain to be mild.  Nonetheless, his muscle strength was normal in all respects, without any evidence of muscle atrophy.  

Although the VA examiner included a diagnosis of lumbar levoscoliosis based on a May 2013 imaging study, there was no evidence of guarding or muscle spasm.  Therefore, there is insufficient evidence to support a relationship between the diagnosis of lumbar levoscoliosis and the underlying back disability.  Id.; cf. June 2015 DBQ (D.B. did not discuss the prior diagnosis of lumbar levoscoliosis in reaching the conclusion there was an abnormal spinal contour due to muscle spasm; D.B. did not identify what the particular abnormality was).  As a result, a 20 percent disability rating cannot be supported on this basis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 
Addressing the Veteran' report of flare-ups, the VA examiner estimated based on his lay statements and the examination that his pain during flare-ups or with repeated use over time would limit his lumbar flexion and extension an additional five degrees; resulting in forward flexion of 70 degrees, extension of 25 degrees, and a combined ROM of 205 degrees.  Factoring in the additional estimated limitation of motion during a flare-up, his limitation of motion is still insufficient to warrant an increased disability rating of 20 percent.  See May 2013 Back Conditions VA Examination Report; 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

Two months after the May 2013 VA examination, a July 2013 VA Primary Care Outpatient Note documented the Veteran's report that while he still had some sciatica, it was less than before.  He stated he has been more active with swimming, walking, and biking.  July 2013 VA Primary Care Outpatient Note.  He believed these activities were helping his back pain.  Upon examination, there was no tenderness to palpation of the spine and he maintained normal musculoskeletal strength.  The treatment provider did not include any further information addressing the other diagnostic criteria.

Even though by November 2013, the Veteran began reporting joint stiffness and muscle pain in the mornings, he expressly identified the most affected joints were his elbows, wrists, and ankles bilaterally.  See November 2013 VA Rheumatology Outpatient Note.  He did not disclose any particular symptoms associated with his back disability.  Upon examination, the treatment provider concluded his muscle strength was normal in all respects; there was no evidence of numbness or tingling; his gait was normal; and there was no evidence of tenderness to palpation of the spine.  No further information was offered regarding the other diagnostic criteria.

The Veteran continued to make similar complaints in December 2013, without specific reference to any symptoms related to his back disability.  See December 2013 VA Rheumatology Outpatient Note.  Once more, upon examination, the treatment provider only noted there was no evidence of tenderness to palpation of the spine and he maintained normal muscle strength.

The VA Primary Care Outpatient Notes in 2014 simply documented there was no evidence of tenderness to palpation of the spine, without further detail.  See June 2014 VA Primary Care Outpatient Note; October 2014 VA Primary Care Outpatient Note.

In March 2015, the VA received a letter from D.B.  In the letter, D.B. indicated the Veteran was seen in the office in January 2015.  March 2015 Letter from D.B.  According to D.B., an examination of the low back revealed a low pelvis on the right side; a low superior sacrum on the left with posterior rotation on the left; tenderness at both sacro iliac joints; tenderness with restriction at the L5-S1 junction on the right side; and restriction with pain at the L4, L5 junction.  However, D.B. opined his low back symptoms may also stem from the neck issues based on the Lovette System of Compensation.  Notably, D.B. did not discuss any other diagnostic criteria.  

Based on the foregoing, the Board finds the October 2009 VA Examination Report and May 2013 Back Conditions VA Examination Report the most probative evidence of record as they describe the Veteran's back disability in sufficient detail for the Board to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

Accordingly, an increased disability rating in excess of 10 percent prior to June 29, 2015 is not warranted.  However, beginning in June 29, 2015, the Board finds the preponderance of the evidence supports an increased disability rating of 20 percent, but no higher, for the Veteran's back disability.  See Hart, supra. 

As noted above, the Veteran failed to appear for subsequent VA examinations in October 2015, January 2016, and November 2016.  While there are no recent VA examinations of record, the Board notes there are more current VA and private treatment records, including a DBQ completed by D.B., his treating chiropractor.  See June 2015 DBQ.

Prior to June 29, 2015, but earlier that the same month, the Veteran testified at a Board videoconference hearing.  At that time, he relayed that he could only sit for 15 to 20 minutes at a time before he needs to reposition himself or stand up.  See June 2015 Board Hearing Transcript at 5.  On the other hand, he is unable to stand up more than 20 to 25 minutes at a time.  When he stands, he has to constantly shift his weight back and forth between his right and left feet to diminish the pain.  

The Veteran stated he wore orthotics in his shoes to help distribute his weight, which has helped reduce his back pain.  In addition to pain, he experienced muscle spasms nearly every day.  Id. at 6.  The muscle spasms started a couple years prior and have been on-going since that time. 

According to the Veteran, any movement requiring forward flexion such as leaning over to tie his shoes causes the worst pain.  Id. at 7.  He believed that repetitive motion further limited his forward flexion and suspected that his gait was altered as a result of his back disability.

The Veteran relayed that he is unable to walk more than a quarter of a mile, before his back pain becomes an issue.  When necessary he takes over-the-counter pain medication and a prescription muscle relaxer.  Id. at 3.  However, he tries to limit taking medication to the times he experiences flare-ups.  Id. at 4. Instead, he tries to alleviate the pain by being active; stretching; rollerblading; doing aquatic exercises; and cycling.  Id. at. 4, 6.  However, he stays away from any high impact activities, such as running.  Id. at 6.  He also regularly used a heating pad and ice packs to relieve his back pain.  Id. at 4.  

In terms of his radiculitis, the Veteran testified he had shooting pain down his right leg about three days out of the week.  Id. at 8.  He described this pain as an annoying, but manageable, tingling sensation, which extended down to his right calf, but not to his foot.  Id. at 8, 10.  He explained these symptoms were relieved by being more active.  Id. at 8.  Although he bought a cane a few years ago due to the radiculitis, to take the weight off of his right lower extremity, he has only used it two or three times.  Id. at 5.  

With respect to flare-ups, the Veteran recounted that they occurred about four times per week.  Id. at 8.  These episodes lasted anywhere between one hour to all day.  Id. at 9.  During a flare-up, he has to constantly stand up and sit down in order to find a "sweet spot" to reduce the pain.

On June 29, 2015, the VA received a DBQ completed by D.B.  See June 2015 DBQ.  The Board notes the DBQ itself is not dated.  However, as it was received by the VA on June 29, 2015, the Board will consider the findings contained in the DBQ effective as of that date. 

The June 2015 DBQ is not entirely consistent with the Veteran's testimony at the Board videoconference hearing.  According to the June 2015 DBQ his back disability had appreciably worsened in severity since the last VA examination.  

During this examination, D.B. recorded the Veteran's continued report of pain with bending over and impaired gait.  He described his flare-ups consisted of pain and a tingling sensation in his right leg.

D.B.'s ROM testing showed the Veteran had forward flexion of 58 degrees; extension of 30 degrees; left lateral flexion of 28 degrees; right lateral flexion of 20 degrees; left lateral rotation greater than 30 degrees; and right lateral rotation of 25 degrees.  D.B. only documented pain with right lateral flexion, which D.B. concluded contributed to functional loss, in that it prevented him from tying his shoes.  The ROM measured by D.B. is consistent with a 20 percent disability rating, but is far short of the forward flexion of 30 degrees or less to warrant a 40 percent disability rating on that basis.  See 38 C.F.R. § 4.71a. 

The Veteran was able to perform repetitive use testing.  June 2015 DBQ.  After which, he exhibited reduced right lateral flexion of 18 degrees; left lateral rotation to 30 degrees; and right lateral rotation to 22 degrees.  Despite the additional limitation of motion, D.B. opined it did not lead to further functional loss.  Significantly, he did not demonstrate any further limitation of forward flexion.

With regard to weight-bearing and non-weight bearing, D.B. opined on a normal day there was no pain with either.  During a flare-up, there was pain with weight-bearing; lifting became painful.  However, D.B. did not address any limitation of motion of function associated with the pain upon weight-bearing.

Aside from the limitation of motion, D.B. found there was evidence of localized tenderness or pain on palpation to the L3, L4, and L5 on the right side, less pain at the L3; the gluteus medius; and gluteus minimus, which was very tender.  Id.; cf. June 2015 VA Primary Care Outpatient Note (there was no evidence of tenderness to palpation of the spine); November 2015 VA Primary Care Outpatient Note (there was no evidence of tenderness to palpation of the spine).  D.B. observed the Veteran's pelvis and sacrum were low on the right side.  While D.B. explicitly contradicted his lay assertion of an altered gait, D.B. noted he occasionally used a cane.  June 2015 DBQ; cf. June 2015 Board Hearing Transcript at 5, 7 (the Veteran suspected that his gait was altered as a result of his back disability; he clarified that while he bought a cane a few years prior, he has only used it two or three times).  

D.B. also found there was evidence of muscle spasm, which caused an abnormal spinal contour.  However, D.B. did not identify what the particular abnormality was despite indicating having access to the diagnostic tests conducted by the VA.  Id.  Given the May 2013 Back Conditions VA Examination Report, wherein the VA examiner included a diagnosis of lumbar levoscoliosis, without any evidence of guarding or muscle spasm, the Board finds D.B.'s June 2015 DBQ is inadequate in this respect.  See Stefl, supra. 

D.B. confirmed his Straight Leg Raise Test was positive for radiculopathy of the right lower extremity involving the sciatic and femoral nerve roots.  The severity was assessed to be severe at times, but mild most of the time.  In the end, D.B. indicated there was extreme pain down the right leg with prolonged sitting or standing as a result of the radiculopathy.  June 2015, DBQ; cf. June 2015 Board Hearing Transcript at 8 (the Veteran described he had shooting pain down his right leg about three days out of the week; the pain and tingling sensation was annoying, but manageable).  Even so, his muscle strength was normal in all respects, without muscle atrophy.  Further, D.B. concluded there had been incapacitating episodes in the past year, but totaling less than a one week during the past year.  

D.B. opined excess fatigability, pain on movement, swelling, interference with sitting, interference with standing contributed to the Veteran's functional loss.  D.B.'s conclusion with respect to excess fatigability is seemingly inconsistent with the Veteran's lay assertions that he typically alleviates the pain by being more active; stretching; rollerblading; doing aquatic exercises; and cycling.  June 2015 Board Hearing Transcript at 4, 6, 8.  

D.B. did not proffer an opinion regarding the Veteran's limitation of motion during a flare-up or with repeated use over time citing the examination was not conducted during a flare-up.  While D.B. indicated that during a flare-up it was difficult for him to walk, sit, or stand, D.B. did not expound any further regarding the extent or severity of the difficulty.  Again, in this regard D.B.'s June 2015 DBQ is inadequate.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (holding that an examination lacks sufficient detail to determine a disability rating, if the examiner fails to address functional loss during flare-ups); Stefl, supra.  

Furthermore, neither the June 2015 DBQ or the Veteran's testimony at the June 2015 Board videoconference hearing suggests an increased difficulty with walking, sitting, or standing during a flare up warranting a higher 40 percent disability rating.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Rather, he relayed that during flare-ups has to constantly stand up and sit down in order to find a "sweet spot" to reduce the pain.  June 2015 Board Hearing Transcript at 9.  Moreover, his usual remedy for relieving pain is being more active.  Id. at 4, 6, 8.  
  
Consequently, while the Board finds there is sufficient evidence to justify an increased disability rating of 20 percent, there is insufficient  evidence to support a higher 40 percent disability rating. 

The Board's inquiry does not end here.  The Board must also consider increased evaluations under other potentially applicable DCs.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the other conditions).  Other DCs pertaining to the spine are DCs 5235 through 5243.  Generally, as it pertains to these DCs, further consideration would violate the prohibition against pyramiding in 38 C.F.R. § 4.14 as the symptomatology for any one of the conditions is duplicative of or overlapping with the other conditions given the same General Rating Formula for Diseases and Injuries of the Spine is utilized to evaluate these DCs.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine.  See Esteban, supra. 

At this juncture, the Board addresses the Veteran's increased disability rating claim for radiculitis.  In a January 2015 rating decision, the RO granted a separate 10 percent disability rating for radiculitis.  Prior to that time, the RO had incorporated the sciatic nerve radiculitis into the disability rating assigned for the back disability.  See November 2009 Rating Decision (characterizing the back disability as "lumbar strain, with degenerative disc disease at L5-S1, and right lower extremity radiculitis").  Given the evidence of record clearly demonstrates his radiculitis has been present throughout the pendency of these claims, the Board finds a separate disability rating of at least 10 percent for sciatic nerve radiculitis under DC 8520 from August 11, 2008 is appropriate.

Under DC 8520, for sciatic nerve radiculitis, a 10 percent disability rating is warranted for incomplete paralysis if the symptoms are mild; a 20 percent disability rating is warranted if the symptoms are moderate; a 40 percent disability rating is warranted if the symptoms are moderately-severe; and a 60 percent disability rating is warranted if the symptoms are severe, with marked muscular atrophy.

The words "mild," "moderate," "moderately-severe," and "severe" are not defined in by the VA's Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, § 4.71a, DC 5262.  As such, rather than applying a mechanical formula, the Board must evaluate all of the evidence for an "equitable and just decision."  
38 C.F.R. § 4.6 (2016).

Following a careful review of the claims file, the Board finds that a disability rating in excess of 10 percent is not warranted at any time because the evidence of record, including the Veteran's own lay statements, does not support it.  During the October 2009 VA examination, even after finding no evidence of paresthesias, numbness, tingling, burning, or other sensory changes, the VA examiner included a diagnosis of "[l]umbar radiculitis, right" based on his lay complaints alone.  See October 2009 VA Examination Report.  At that time, he stated he only experienced pain intermittently altogether.  

Later, following the May 2013 VA examination he stated the pain occasionally radiated into his right lower extremity; one to two times every three months.  See May 2013 Back Conditions VA Examination Report.  He denied any accompanying weakness or numbness.  Upon examination, the VA examiner assessed the pain to be mild.

Even though D.B. noted in the June 2015 DBQ that at times the Veteran's radiculitis was severe, D.B. found most of the times it was mild.  It appears D.B.'s finding was based solely on his subjective report that it was severe and accompanied by weakness with increased pain.  However, the June 2015 DBQ does not elucidate how often the symptoms were severe.  In terms of objective findings, there was no evidence of paresthesias; dysesthesias; numbness; muscle atrophy, marked or otherwise; or generally loss of muscle strength.  

The Veteran's subjective report of severe radiculitis during the examination by D.B. conflicts with his own testimony at the June 2015 Board videoconference hearing.  Whereas during D.B.'s examination, he claimed the pain was constant, at the hearing, he testified the shooting pain down his right leg occurred only about three days out of the week.  June 2015 Board Hearing Transcript at 8.  He explained during the hearing that he was able to relieve the pain by being more active.  He did not disclose anything different with respect to a flare-up.  Despite purchasing a cane several years ago, he was rarely reliant on it.  Id. at 5.  Overall, he described this pain as an annoying, but manageable, tingling sensation, which extended down to his right calf, but not to his foot.  Id. at 8, 10.  

As noted above, while the Veteran is not competent to provide evidence in all diagnostic respects, he is certainly competent to provide evidence regarding the severity of his pain.  In light of the fact his testimony at the June 2015 Board videoconference hearing discusses the symptoms associated with his radiculitis in greater detail, the Board finds it is more probative than the June 2015 DBQ.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"). 

Based on the foregoing, the Board finds the Veteran's sciatic nerve radiculitis continues to more nearly approximate a 10 percent disability rating.  Even accepting that flare-ups caused severe pain, because the June 2015 DBQ did not document the frequency at which the pain was severe, there is insufficient evidence to support the finding the Veteran's overall disability picture warrants an increased disability rating in excess of 10 percent. 

In addition, the June 2015 DBQ raised for the first time involvement of the femoral nerve.  Under DC 8526, for femoral nerve radiculitis, a 10 percent disability rating is warranted for incomplete paralysis if the symptoms are mild; a 20 percent disability rating is warranted if the symptoms are moderate; a 30 percent disability rating is warranted if the symptoms are severe.

In assessing the subjective and objective radiculitis symptoms, D.B.'s findings did not distinguish between the symptoms pertaining to the sciatic nerve and femoral nerve radiculitis.  Consequently, for the reasons delineated above, the Board finds the evidence of record supports a finding of mild femoral nerve radiculitis, warranting a 10 percent disability rating.  See Schafrath, supra.

Finally, the Board acknowledges in the March 2015, D.B. referenced a low pelvis on the right side; a low superior sacrum on the left with posterior rotation on the left; and tenderness at both sacro iliac joints.  March 2015 Letter from D.B.; see also June 2015 DBQ.  However, D.B. opined the symptoms identified may also stem from the neck issues based on the Lovette System of Compensation.  March 2015 Letter from D.B.  The Board notes the Veteran was previously denied service connection for a neck disability.  In light of D.B.'s equivocation, and his failures to appear for VA examinations in October 2015, January 2016, and November 2016, the Board finds there is insufficient evidence to warrant separate disability ratings for these conditions.


ORDER

An increased disability rating in excess of 10 percent for the back disability prior to June 29, 2015 is denied.

An increased disability rating of 20 percent, but no higher, from June 29, 2015 is granted, subject to regulations governing payment of monetary awards.

An earlier effective date of August 11, 2008 for the award of a 10 percent disability rating for sciatic nerve radiculitis of the right lower extremity is granted, subject to regulations governing payment of monetary awards.

An increased disability rating in excess of 10 percent for sciatic nerve radiculitis of the right lower extremity from August 11, 2008 is denied.

A separate disability rating of 10 percent, but no higher, from June 29, 2015, for femoral nerve radiculitis of the right lower extremity is granted, subject to regulations governing payment of monetary awards.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


